DETAILED ACTION
Claims 1 and 15 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/528483 filed on July 4, 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. 
The closest prior arts are the Philippe Reference (EE2: Adaptive Primary Transform improvement) and the Lee Reference (US 2018/0288407 A1).
Philippe relates to transform kernels for the Adaptive Multiple Transforms tools the tables are adapted to assign a core transform to a specific intra Prediction Mode and block size. The JEM3 uses 5 types of trigonometric transforms and their inverse. The core transforms are DCT-II, DCT-V, DCT-VIII, DST-I, and DST-VII. These transforms are arranged by pair (vertical and horizontal transform) and per prediction modes in the JEM software. Three transform sets are available for intra coding trSet 0: DST7, DCT8; trSet 1: DST7, DST1; trSet 2: DST7, DCT5. For a given intra prediction mode, a specific transform set is used for the vertical and horizontal transforms (See Philippe pages 1-2).
Lee teaches encoding a video signal using a graph-based transformation includes: generating a residual block using a prediction block generated according to an intra prediction mode; obtaining at least one of a self-loop weight indicating a weight of boundary pixels in the residual block or a correlation coefficient indicating an inter-pixel correlation, on the basis of a prediction angle see Lee Abstract and [0252]).

The following is an examiner's statement of reasons for allowance: neither Philippe, Lee, nor other relevant art or combination of relevant art, teach video decoding method and apparatus obtaining, from a bitstream, a 1 bit flag indicating a multi-core transformation is to be applied to determine a transform kernel, for inverse transformation of a current block, according to all of a size of the current block, and whether a specific tool is on or off; obtaining, from the bitstream, an additional N bit indicating a horizontal transform kernel for inverse transformation of the current block in a horizontal direction and a vertical transform kernel for inverse transformation of the current block in a vertical direction, when the 1 bit flag indicates that the multi-core transformation is used to determine the transform kernel; determining a-the horizontal transform kernel and the vertical transform kernel according to the additional N bit; and performing the inverse transformation of the current block by using the horizontal transform kernel and the vertical transform kernel.


The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483